Morton, C. J.
This is a bill in equity to restrain the several defendants from proving their claims against an insolvent debtor *93in the Court of Insolvency. If, in any case, such a bill, in the nature of a bill of peace, can be maintained, where there are many creditors whose debts depend upon the same question, and who threaten, by separate appeals, to harass the assignee with a multiplicity of vexatious suits, which we need not decide, this bill does not state a case which calls for the interposition of a court of equity. Such a bill is addressed to the discretion of the court of equity, and will not be entertained unless it appears that there is a practical necessity for the interposition of the court to prevent vexatious litigation. The bill sets out, that numerous creditors have presented their several debts for proof in insolvency, which have not been passed upon by the judge of insolvency; and that they are all controlled and owned by one of the defendants. The same questions of law are raised in each case, and there is no reason why one suit, in the usual course of proceedings in insolvency, the other cases being continued to abide the result, should not settle all the cases. There is no allegation that the defendants threaten or intend to harass the plaintiffs by vexatious litigation, and practically the whole controversy can be conveniently settled in the forum to which it belongs. We see no reason for restraining the defendants by injunction from pursuing the remedy which the statutes provide for such cases.

Bill dismissed.